Citation Nr: 0814256	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for residuals of a 
right Achilles tendon injury.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
November 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board recently advanced this case on the docket in April 
2008 because of the veteran's age.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).

Regrettably, though, the Board must remand this case to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.


REMAND

The majority of the veteran's service medical records (SMRs) 
are unavailable.  The only SMRs the RO was able to obtain 
were those the veteran provided.  The RO made several 
attempts to obtain additional SMRs and Morning Reports from 
the National Personnel Records Center (NPRC), a military 
records repository.  But the NPRC responded that the records 
were unavailable and presumed destroyed in a 1973 fire at 
that facility.  When, as here, at least a portion of the SMRs 
are lost or missing, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist the 
veteran in developing the claim, and to explain the reasons 
and bases for its decision ...."  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

Although in this situation - when records are missing, there 
is a heightened obligation to more fully explain the reasons 
and bases for a decision, this does not obviate the need to 
have medical nexus evidence supporting the claim.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, 
there is no reverse presumption for granting the claim.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

The veteran submitted his own correspondence with the NPRC to 
VA.  In an August 2006 letter, he showed that he had been 
trying to obtain records from the NPRC since 1977.  
Additionally, he submitted a letter the NPRC sent to his 
Congressional representative as a response to an inquiry the 
veteran made in May 1990.  The NPRC informed the veteran's 
Congressperson that, normally, alternative records were 
sought via a NA Form 10355, however the documents the veteran 
submitted contained more information than the NPRC was able 
to reconstruct.

The veteran asserts that he fell and injured his back and 
shoulder during service, sometime between 1952 and 1953.  But 
as his SMRs are unavailable, there is no evidence confirming 
he sustained this alleged injury.  However, in January 2008, 
he submitted a letter from R. K., his private physician, and 
waived his right to have the RO initially consider this 
statement.  38 C.F.R. §§ 20.800, 20.1304(c) (2007).  Dr. R. 
K.'s letter indicates the veteran has a post-traumatic 
rotator cuff tear of the right shoulder with 
acromioclavicular (AC) joint arthrosis, impingement syndrome, 
and a partial tear of the supraspinatous tendon.  The letter 
also indicates the veteran has right lumbar radiculitis with 
L5 radiculopathy on EMG, abnormal MRI scan, and lumbar 
spondylosis and spinal stenosis.  Dr. R. K. concluded that, 
in the absence of any history of injury to the veteran's low 
back and right shoulder after the accident in the war, in his 
opinion, these findings are felt to be directly related to 
the war injury.



As further support for his claims, the veteran also submitted 
a statement from his private chiropractor, R.D., indicating 
the veteran is physically disabled due to his chronic neck, 
right shoulder, low back, right leg, and Achilles help 
problems, also reiterating the veteran believes these 
injuries were incurred in the Korean Conflict approximately 
54 years earlier.

As well, in November 2005, the veteran submitted a photograph 
of the men in his unit boarding a ship in Korea.  He stated 
that he believed he was the man located sixth from the right, 
with his duffel bag hanging down from his left shoulder, as 
his right shoulder and leg were injured.

According to the holding in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (i.e., service 
connection) claims, VA must provide a VA medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, there is competent medical evidence confirming the 
veteran has diagnoses of the claimed disabilities.  And while 
his SMRs are not of record to confirm he sustained the 
alleged injury in service, the January 2008 opinion from Dr. 
R. K. indicates these current disabilities are most likely 
the result of that injury in service, assuming it occurred, 
because there is no indication of any other injury since 
service.  The Board, however, believes a VA medical 
examination and opinion are needed to assist in determining 
whether this is indeed the case.  See, e.g., Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised).

Accordingly, the claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not (meaning 50 
percent or more probable) that his right 
shoulder condition, low back condition, 
and the associated right leg condition 
and right Achilles tendon condition 
(including the radiculopathy in this 
extremity) 
are post-traumatic and were caused by an 
injury in 1953 or thereabouts during his 
service in the Korean Conflict.

Have the designated examiner review the 
claims file for the pertinent medical and 
other history, including a complete copy 
of this remand, the January 2008 
statement from the veteran's private 
physician (R.K., M.D.) and the additional 
statement from his chiropractor (R.D.).

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she 
should expressly indicate this.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.

2.  Then readjudicate the claims in light 
of any additional evidence d.  If the 
disposition remains unfavorable, send the 
veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



